DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see current Remarks filed on 12/16/2021 and also see previous Remarks filed on 03/15/2021, with respect to claims 1-7 and 10-15 have been fully considered and are persuasive.  The previous 103 rejection in the final office action on 10/15/2020 has been withdrawn. 
The previous specification objection regarding specification paragraph 19 has been considered and is now withdrawn as a result of the current specification amendment.
The previous claim objections regarding claims 6, 10, 13 and 14 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-7 and 10-15 have been considered and are now withdrawn as a result of the current claim amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Attorney Stephen D. Dellett, Reg. No. 32,564, on January 21, 2022.
The application has been amended as follows: 

	Amended, independent claim 1 recites “engaging a filter base mounting cavity of an internal combustion engine and” on lines 2-3.
	Amend claim 1 to instead recite “engaging a filter base mounting cavity of an engine adapter and” on lines 2-3 for further clarity.

	Amended, independent claim 1 recites “disengaged from the filter base mounting cavity, and both the flowback seal and the check valve are open in response to an oil pressure from the internal combustion engine to permit flow of oil through the oil inlet and the oil outlet when the tool-free mechanical retaining feature of the filter base is engaged to the filter base mounting cavity.” on lines 12-16.
	Amend claim 1 to instead recite “disengaged from the filter base mounting cavity of the engine adapter, and both the flowback seal and the check valve are open in response to an oil pressure inside the filter element to permit flow of oil through the oil inlet and the oil outlet when the tool-free mechanical retaining feature of the filter base is engaged to the filter base mounting cavity of the engine adapter.” on lines 12-16 for further clarity.

	Amended, dependent claim 2 recites “of claim 1, further comprising a plurality of oil inlets in the filter base, and wherein the flowback seal is a flexible ring-shaped  the plurality of oil inlets in the filter base when the tool-free mechanical retaining feature of the filter base is disengaged from the filter base mounting cavity.” on lines 1-5.
	Amend claim 2 to instead recite “of claim 1, wherein the flowback seal is a flexible ring-shaped rubber seal closing the oil inlet in the filter base when the tool-free mechanical retaining feature of the filter base is disengaged from the filter base mounting cavity of the engine adapter.” on lines 1-5 for further clarity.

	Dependent claim 3 recites “in the filter base mounting cavity.” on line 2.
	Amend claim 3 to instead recite “in the filter base mounting cavity of the engine adapter.” on line 2 for further clarity.

	Dependent claim 4 recites “further comprising a cartridge valve in the oil outlet.” on lines 1-2.
	Amend claim 4 to instead recite “further comprising a cartridge valve extending through an oil outlet passage in the engine adapter.” on lines 1-2 for further clarity. 

	Dependent claim 5 recites “wherein the cartridge valve is threaded to the oil outlet, and has a longitudinal passage and a radial passage.” on lines 1-3.
	Amend claim 5 to instead recite “wherein the cartridge valve is threaded to engage the oil outlet passage in the engine adapter, wherein the cartridge valve has a longitudinal passage and a radial passage.” on lines 1-3 for further clarity.

an internal combustion engine, the filter base supporting the filter canister and having an oil inlet and an oil outlet into the filter canister;” on lines 3-6.
	Amend claim 6 to instead recite “attached without tools to a plurality of retention slots on an engine adapter, the filter base supporting the filter canister and the filter base having an oil inlet and an oil outlet;” on lines 3-6 for further clarity.

	Amended, independent claim 6 recites “a check valve in the oil outlet that is closed when the filter base is unattached to the internal combustion engine and is open if an oil pressure in the filter canister is at least 3 psi when the filter base is attached to the internal combustion engine; and” on lines 7-10.
	Amend claim 6 to instead recite “a check valve in the oil outlet that is closed when the filter base is unattached to the engine adapter and is open if an oil pressure inside the sleeve shaped filter element is at least 3 psi when the filter base is attached to the engine adapter; and” on lines 7-10 for further clarity.

	Amended, independent claim 6 recites “a flowback seal that closes the oil inlet when the filter base is unattached to the internal combustion engine” on lines 11-12.
	Amend claim 6 to instead recite “a flowback seal that closes the oil inlet when the filter base is unattached to the engine adapter” on lines 11-12 for further clarity.

	Amended, independent claim 6 recites “the filter base is unattached to the internal combustion engine.” on line 19.
the engine adapter.” on line 19 for further clarity.

	Amended, independent claim 10 recites “and an oil pressure inside the filter canister is at least 3 psi, and closed trapping oil inside the filter canister at a depth up to a top end of the oil outlet tube when the filter canister and the filter base are rotatably removed from the internal combustion engine and the oil pressure inside the filter canister is below 3 psi.” on lines 9-13.
	Amend claim 10 to instead recite “and an oil pressure inside the filter element is at least 3 psi, and closed trapping oil inside the filter canister up to a top end of the oil outlet tube when the filter canister and the filter base are rotatably removed from the internal combustion engine.” on lines 9-13 for further clarity. 

	Dependent claim 11 recites “an engine adapter mounted to the internal combustion engine and having a plurality of oil inlet passages” on lines 1-3.
	Amend claim 11 to instead recite “an engine adapter mounted to the internal combustion engine and the engine adapter having a plurality of oil inlet passages” on lines 1-3 for further clarity.

	Amended, dependent claim 13 recites “further comprising a flowback valve positioned in the filter base that is a flexible ring shaped rubber seal that closes the plurality of oil inlet passages into the filter canister when the filter canister and the filter and the filter base is not subjected to an oil pressure from the internal combustion engine.” on lines 1-6.
	Amend claim 13 to instead recite “further comprising a flowback seal positioned in the filter base, the flowback seal being a flexible ring-shaped rubber seal that closes the plurality of oil inlet passages into the filter canister when the filter canister and the filter base are rotatably removed from the engine adapter.” on lines 1-6 for further clarity.

	Amended, independent claim 14 recites “an oil filter canister with a first end that is closed, a second end on a base, an oil inlet opening” on lines 2-3.
	Amend claim 14 to instead recite “an oil filter canister with a first end that is closed, a second end of the oil filter canister on a base, an oil inlet opening” on lines 2-3 for further clarity.

	Amended, independent claim 14 recites “a check valve closing the oil outlet opening trapping a volume of oil up to the second end of the support tube inside the oil filter canister unless there is an oil pressure of at least 3 psi inside the oil filter canister;” on lines 9-12.
	Amend claim 14 to instead recite “a check valve closing the oil outlet opening trapping a volume of oil up to a top end of the support tube inside the oil filter canister unless there is an oil pressure of at least 3 psi inside the filter element;” on lines 9-12 for further clarity.


	Amend claim 14 to instead recite “for locking the oil filter canister and the base to an engine adapter” on lines 13-14 for further clarity.

	Amended, dependent claim 15 recites “when the oil filter canister is engaged to an internal combustion engine.” on lines 2-3.
	Amend claim 15 to instead recite “when the oil filter canister is engaged to the engine adapter.” on lines 2-3 for further clarity.

Other Reference Considered
Wright (U.S. 5,300,223) (hereinafter “Wright3”) teaches a quick connect/disconnect oil filter (see Wright3 FIG. 2, a liquid filter assembly 10) including a base 14, a filter cartridge 12, a housing 18, a filter element 28, a centertube 32, inlet passages 50 and a passage 52, a check valve 56, and an outlet passage 58 (see Wright3 col. 2 lines 1-8 – “…a liquid filter assembly generally indicated by the numeral 10 includes a cartridge 12 which is releasably mounted on a base 14…The cartridge 12 includes a cup-shaped metal housing generally indicated by the numeral 18.”) (see Wright3 col. 2 lines 12-16 – “A filter element generally indicated by the numeral 28 is received within the housing 18…circumscribes a perforated metal centertube 32…”) (see Wright3 col. 2 lines 40-57 – “Inlet passages 50 are provided in the base 14 which communicate with a passage 52 which communicates the inlet passages 50 with inlet chamber 54…A check-valve 56 is provided in the passage 52…check valve 56 acts as an anti-drainback valve to prevent 
	However, Wright3 does not explicitly teach a check valve in the oil outlet, both the flowback seal and the check valve are closed trapping a volume of oil inside the filter canister up to a top end of the support tube when the tool-free mechanical retaining feature of the filter base is disengaged from the filter base mounting cavity of the engine adapter, and both the flowback seal and the check valve are open in response to an oil pressure inside the filter element to permit flow of oil through the oil inlet and the oil outlet when the tool-free mechanical retaining feature of the filter base is engaged to the filter base mounting cavity of the engine adapter, as recited in amended, independent claim 1.
	Furthermore, Wright3 does not explicitly teach a check valve in the oil outlet that is closed when the filter base is unattached to the engine adapter and is open if an oil pressure inside the sleeve shaped filter element is at least 3 psi when the filter base is attached to the engine adapter, the filter canister trapping oil up to a top end of the support tube when the filter base is unattached to the engine adapter, as recited in amended, independent claim 6.
	In addition, Wright3 does not explicitly teach a check valve positioned at a bottom end of the oil outlet tube that is open when the filter canister and the filter base are engaged on the internal combustion engine and an oil pressure inside the filter element is at least 3 psi, and closed trapping oil inside the filter canister up to a top end of the oil outlet tube when the filter canister and the filter base are rotatably removed from the internal combustion engine, as recited in amended, independent claim 10.
	Also, Wright3 does not explicitly teach a check valve closing the oil outlet opening trapping a volume of oil up to a top end of the support tube inside the oil filter canister unless there is an oil pressure of at least 3 psi inside the filter element, as recited in amended, independent claim 14.

Allowable Subject Matter
Claims 1-7 and 10-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Wright (U.S. 5,605,624) (hereinafter “Wright”) and Wright et al. (U.S. 2004/0035766 A1) (hereinafter “Wright2”) are considered the closest prior arts.  Specifically, Wright teaches a quick change oil filter (see Wright FIG. 1, a filter assembly 10) (see Wright col. 1 lines 44-46 – “Furthermore, the quick connect/disconnect mechanism allows faster changing of the filter than the existing spin-on filters.”), comprising:
a filter base (see Wright FIG. 1, a filter base 32) having a tool-free mechanical retaining feature (see Wright FIG. 1, bolts (not shown), a flange 16 and a plurality of lugs 69) engaging a filter base mounting cavity of an engine adapter (see Wright FIG. 1, a cavity 70 and an engine adapter 34) and wherein the filter base is attached to a filter canister housing a filter element (see Wright FIG. 1, a housing 12 further including a filter element 18) (see Wright col. 2 lines 12-25 – “The filter element 18 and the housing 12 comprise a filter cartridge which is mounted on a filter base generally indicated by the numeral 32.  An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”) (see Wright col. 2 lines 60-66 – “Circumferentially spaced, radially projecting bayonet lugs 64 project outwardly from the surface 60 and are separated by recesses 66…and carries radially inwardly projecting, circumferentially extending bayonet lugs 69.  The bayonet lugs 69 cooperate with the body of the collar to define a cavity 70 therebetween having a shoulder 72 which engages the flange 16.”);
a filter support (see Wright FIG. 1, a centertube 26) extending into the filter canister (see Wright FIG. 1, a housing 12) and supporting the filter element (see Wright FIG. 1, a filter element 18), the filter support including a support tube extending into the filter element (see Wright FIG. 1, a centertube 26) (Examiner’s note:  Filter support (centertube 26) extends within the filter assembly 10 including the filter element 18) (see Wright col. 2 lines 2-7 – “…of pleated paper 20, the upper and lower edges of which are sealed by closed end caps 22, 24 and an open end cap.  A perforated metallic centertube 26 having a closed upper end…extends between the end caps 22, 24 and is circumscribed by the array 20 and resists radially inward collapse of the pleats.”); and
an oil inlet and an oil outlet in the filter base (see Wright FIG. 1, inlet passages 46 and an outlet passage 48 of the filter base 32) (see Wright col. 2 lines 35-37 – “…a pair into inlet passages 46 in base 32.”) (see Wright col. 2 lines 44-53 – "Lubricating oil is communicated through inlet openings 42 and the inlet passages 46 across the surface 52 and into an inlet chamber 56…Liquid is then filtered through the array 20…Liquid then communicates through the outlet passage 48 and threaded opening 38 back into the engine.”), a flowback seal in the oil inlet (see Wright FIG. 1, a circumferentially extending O-ring seal 62) (see Wright col. 2 lines 57-59 – “A circumferentially extending O-ring seal 62 is carried by the circumferentially extending surface 60 and sealingly engages the circumferentially extending wall 58.”) (see Wright col. 3 lines 13-16 – “The spring 28 then urges the housing 12 away from the base 32, permitting whatever pressure exists within the housing to leak past the seal 62 before the housing is finally removed from the base.”).
Wright2 further teaches a quick change oil filter (see Wright2 FIG. 2, a fluid filter apparatus 10) including a filter element 12, a filter chamber 14, a filter housing 16, a base 24, a cover 26, an inlet passageway 32, a first outlet passageway 34, a second outlet passageway 36, and valve units 18 positioned in each of the three passageways, wherein each of the three valve units 18 further includes a controller 20, a valve 78 and a spring 80 (see Wright2 paragraph 20 – “A fluid filter apparatus 10 is arranged to filter contaminants from fluid, such as oil…as a vehicle engine…Apparatus 10 includes a filter element 12 positioned in a filter chamber 14 formed in a filter housing 16…”) (see Wright2 paragraph 21 – “…includes one or more valve units 18…Unit 18 includes a normally closed fluid flow controller 20…”) (see Wright2 paragraph 22 – “…apparatus 10 includes three such valve units 18…which are positioned in three Housing 16 includes a base 24 and a cover 26…”) (see Wright2 paragraph 24 – “Base 24 is formed to include an inlet passageway 32…arranged to conduct fluid from fluid source 11 to an unfiltered-fluid region 38…of filter chamber 14.”) (see Wright2 paragraph 25 – “A central portion of base 24 is formed to include a first outlet passageway 34…arranged to conduct fluid from a filtered-fluid region 40…of filter chamber 14…”) (see Wright2 paragraph 26 – “Base 24 is further formed to include a second outlet passageway 36…”) (see Wright2 paragraph 27 – “A valve unit 18 is positioned in each passageway 32, 34, 36…The valve unit 18 positioned in first outlet passageway 34 is arranged to admit fluid from filtered-fluid region 40 to first outlet passageway 34.  The valve unit 18 positioned in second outlet passageway 36 is arranged to admit fluid from unfiltered-fluid region 38 to second outlet passageway 36.”) (see Wright2 paragraph 32 – “Each fluid flow controller 20 includes a valve 78 and a spring 80…”).  Additionally, Wright2 teaches valve units 18 are closed when fluid source 11 is not in use and also teaches valve units 18 are opened when fluid flows through the inlet 74 (see Wright2 paragraph 32 – “Flow of fluid through a unit 18 causes the valve 78 to move away from the first end wall 58 to an opened position such that fluid flows through the inlet 74…”).
However, the combination does not explicitly teach a check valve in the oil outlet, both the flowback seal and the check valve are closed trapping a volume of oil inside the filter canister up to a top end of the support tube when the tool-free mechanical retaining feature of the filter base is disengaged from the filter base mounting cavity of the engine adapter, and both the flowback seal and the check valve are open in 
Corresponding dependent claims 2-5 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Additionally, similar analysis applies to amended, independent claim 6.  Specifically, Wright teaches a quick change oil filter (see Wright FIG. 1, a filter assembly 10) (see Wright col. 1 lines 44-46 – “Furthermore, the quick connect/disconnect mechanism allows faster changing of the filter than the existing spin-on filters.”), comprising:
a filter canister housing a sleeve shaped filter element (see Wright FIG. 1, a housing 12 further including a filter element 18) (see Wright col. 2 lines 12-25 – “The filter element 18 and the housing 12 comprise a filter cartridge which is mounted on a filter base generally indicated by the numeral 32.  An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”);
An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”) (see Wright col. 2 lines 60-66 – “Circumferentially spaced, radially projecting bayonet lugs 64 project outwardly from the surface 60 and are separated by recesses 66…and carries radially inwardly projecting, circumferentially extending bayonet lugs 69.  The bayonet lugs 69 cooperate with the body of the collar to define a cavity 70 therebetween having a shoulder 72 which engages the flange 16.”), the filter base supporting the filter canister and the filter base having an oil inlet and an oil outlet (see Wright FIG. 1, inlet passages 46 and an outlet passage 48 of the filter base 32) (see Wright col. 2 lines 35-37 – “…a pair of inlet openings 42 to permit communication from the inlet openings 42 through the gasket into inlet passages 46 in base 32.”) (see Wright col. 2 lines 44-53 – "Lubricating oil is communicated through inlet openings 42 and the inlet passages 46 across the surface 52 and into an inlet chamber 56…Liquid is then filtered through the outlet passage 48 and threaded opening 38 back into the engine.”);
a flowback seal that closes the oil inlet when the filter base is unattached to the engine adapter (see Wright FIG. 1, a circumferentially extending O-ring seal 62) (see Wright col. 2 lines 57-59 – “A circumferentially extending O-ring seal 62 is carried by the circumferentially extending surface 60 and sealingly engages the circumferentially extending wall 58.”) (see Wright col. 3 lines 13-16 – “The spring 28 then urges the housing 12 away from the base 32, permitting whatever pressure exists within the housing to leak past the seal 62 before the housing is finally removed from the base.”);
a support tube around the oil outlet and extending up from the filter base to support the sleeve shaped filter element (see Wright FIG. 1, a centertube 26) (Examiner’s note:  Support tube (centertube 26) extends within the filter assembly 10 including the filter element 18) (see Wright col. 2 lines 2-7 – “…of pleated paper 20, the upper and lower edges of which are sealed by closed end caps 22, 24 and an open end cap.  A perforated metallic centertube 26 having a closed upper end…extends between the end caps 22, 24 and is circumscribed by the array 20 and resists radially inward collapse of the pleats.”).
Wright2 further teaches a quick change oil filter (see Wright2 FIG. 2, a fluid filter apparatus 10) including a filter element 12, a filter chamber 14, a filter housing 16, a base 24, a cover 26, an inlet passageway 32, a first outlet passageway 34, a second outlet passageway 36, and valve units 18 positioned in each of the three passageways, wherein each of the three valve units 18 further includes a controller 20, a valve 78 and a spring 80 (see Wright2 paragraph 20 – “A fluid filter apparatus 10 is arranged to a filter element 12 positioned in a filter chamber 14 formed in a filter housing 16…”) (see Wright2 paragraph 21 – “…includes one or more valve units 18…Unit 18 includes a normally closed fluid flow controller 20…”) (see Wright2 paragraph 22 – “…apparatus 10 includes three such valve units 18…which are positioned in three separate passageways to control fluid flow through apparatus 10…”) (see Wright2 paragraph 23 – “Housing 16 includes a base 24 and a cover 26…”) (see Wright2 paragraph 24 – “Base 24 is formed to include an inlet passageway 32…arranged to conduct fluid from fluid source 11 to an unfiltered-fluid region 38…of filter chamber 14.”) (see Wright2 paragraph 25 – “A central portion of base 24 is formed to include a first outlet passageway 34…arranged to conduct fluid from a filtered-fluid region 40…of filter chamber 14…”) (see Wright2 paragraph 26 – “Base 24 is further formed to include a second outlet passageway 36…”) (see Wright2 paragraph 27 – “A valve unit 18 is positioned in each passageway 32, 34, 36…The valve unit 18 positioned in first outlet passageway 34 is arranged to admit fluid from filtered-fluid region 40 to first outlet passageway 34.  The valve unit 18 positioned in second outlet passageway 36 is arranged to admit fluid from unfiltered-fluid region 38 to second outlet passageway 36.”) (see Wright2 paragraph 32 – “Each fluid flow controller 20 includes a valve 78 and a spring 80…”).  Additionally, Wright2 teaches valve units 18 are closed when fluid source 11 is not in use and also teaches valve units 18 are opened when fluid flows through the inlet 74 (see Wright2 paragraph 32 – “Flow of fluid through a unit 18 causes the valve 78 to move away from the first end wall 58 to an opened position such that fluid flows through the inlet 74…”).
check valve in the oil outlet that is closed when the filter base is unattached to the engine adapter and is open if an oil pressure inside the sleeve shaped filter element is at least 3 psi when the filter base is attached to the engine adapter, the filter canister trapping oil up to a top end of the support tube when the filter base is unattached to the engine adapter, as recited in amended, independent claim 6, and as argued by Applicant on pages 6-7 of the Remarks section filed on 03/15/2021.
Corresponding dependent claim 7 further limits the subject matter of independent claim 6, and thus is also allowable at least for the same reasons as independent claim 6.
Additionally, similar analysis applies to amended, independent claim 10.  Specifically, Wright teaches a quick change oil filter (see Wright FIG. 1, a filter assembly 10) (see Wright col. 1 lines 44-46 – “Furthermore, the quick connect/disconnect mechanism allows faster changing of the filter than the existing spin-on filters.”), comprising:
a filter canister (see Wright FIG. 1, a housing 12) and a filter base (see Wright FIG. 1, a filter base 32) attached thereto and rotatably engaged on an internal combustion engine (see Wright FIG. 1, an engine adapter 34) (see Wright col. 2 lines 12-25 – “The filter element 18 and the housing 12 comprise a filter cartridge which is mounted on a filter base generally indicated by the numeral 32.  An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”);
an oil outlet tube (see Wright FIG. 1, a centertube 26) extending partially through an inside of a filter element (see Wright FIG. 1, a filter element 18) in the filter canister to control an oil depth inside the filter canister (Examiner’s note:  Oil outlet tube (centertube 26) extends within the filter assembly 10 including the filter element 18) (see Wright col. 2 lines 2-7 – “…of pleated paper 20, the upper and lower edges of which are sealed by closed end caps 22, 24 and an open end cap.  A perforated metallic centertube 26 having a closed upper end…extends between the end caps 22, 24 and is circumscribed by the array 20 and resists radially inward collapse of the pleats.”); and
an oil inlet and an oil outlet in the filter base (see Wright FIG. 1, inlet passages 46 and an outlet passage 48 of the filter base 32) (see Wright col. 2 lines 35-37 – “…a pair of inlet openings 42 to permit communication from the inlet openings 42 through the gasket into inlet passages 46 in base 32.”) (see Wright col. 2 lines 44-53 – "Lubricating oil is communicated through inlet openings 42 and the inlet passages 46 across the surface 52 and into an inlet chamber 56…Liquid is then filtered through the array 20…Liquid then communicates through the outlet passage 48 and threaded opening 38 back into the engine.”), a flowback seal in the oil inlet (see Wright FIG. 1, a circumferentially extending O-ring seal 62) (see Wright col. 2 lines 57-59 – “A circumferentially extending O-ring seal 62 is carried by the circumferentially extending surface 60 and sealingly engages the circumferentially extending wall 58.”) (see Wright col. 3 lines 13-16 – “The spring 28 then urges the housing 12 away from the the seal 62 before the housing is finally removed from the base.”).
Wright2 further teaches a quick change oil filter (see Wright2 FIG. 2, a fluid filter apparatus 10) including a filter element 12, a filter chamber 14, a filter housing 16, a base 24, a cover 26, an inlet passageway 32, a first outlet passageway 34, a second outlet passageway 36, and valve units 18 positioned in each of the three passageways, wherein each of the three valve units 18 further includes a controller 20, a valve 78 and a spring 80 (see Wright2 paragraph 20 – “A fluid filter apparatus 10 is arranged to filter contaminants from fluid, such as oil…as a vehicle engine…Apparatus 10 includes a filter element 12 positioned in a filter chamber 14 formed in a filter housing 16…”) (see Wright2 paragraph 21 – “…includes one or more valve units 18…Unit 18 includes a normally closed fluid flow controller 20…”) (see Wright2 paragraph 22 – “…apparatus 10 includes three such valve units 18…which are positioned in three separate passageways to control fluid flow through apparatus 10…”) (see Wright2 paragraph 23 – “Housing 16 includes a base 24 and a cover 26…”) (see Wright2 paragraph 24 – “Base 24 is formed to include an inlet passageway 32…arranged to conduct fluid from fluid source 11 to an unfiltered-fluid region 38…of filter chamber 14.”) (see Wright2 paragraph 25 – “A central portion of base 24 is formed to include a first outlet passageway 34…arranged to conduct fluid from a filtered-fluid region 40…of filter chamber 14…”) (see Wright2 paragraph 26 – “Base 24 is further formed to include a second outlet passageway 36…”) (see Wright2 paragraph 27 – “A valve unit 18 is positioned in each passageway 32, 34, 36…The valve unit 18 positioned in first outlet passageway 34 is arranged to admit fluid from filtered-fluid region 40 to first outlet 
However, the combination does not explicitly teach a check valve positioned at a bottom end of the oil outlet tube that is open when the filter canister and the filter base are engaged on the internal combustion engine and an oil pressure inside the filter element is at least 3 psi, and closed trapping oil inside the filter canister up to a top end of the oil outlet tube when the filter canister and the filter base are rotatably removed from the internal combustion engine, as recited in amended, independent claim 10, and as argued by Applicant on page 7 of the Remarks section filed on 03/15/2021.
Corresponding dependent claims 11-13 further limit the subject matter of independent claim 10, and thus are also allowable at least for the same reasons as independent claim 10.
Additionally, similar analysis applies to amended, independent claim 14.  Specifically, Wright teaches a quick change oil filter (see Wright FIG. 1, a filter assembly 10) (see Wright col. 1 lines 44-46 – “Furthermore, the quick connect/disconnect mechanism allows faster changing of the filter than the existing spin-on filters.”), comprising:
The filter element 18 and the housing 12 comprise a filter cartridge which is mounted on a filter base generally indicated by the numeral 32.  An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”) (see Wright col. 2 lines 35-37 – “…a pair of inlet openings 42 to permit communication from the inlet openings 42 through the gasket into inlet passages 46 in base 32.”) (see Wright col. 2 lines 44-53 – "Lubricating oil is communicated through inlet openings 42 and the inlet passages 46 across the surface 52 and into an inlet chamber 56…Liquid is then filtered through the array 20…Liquid then communicates through the outlet passage 48 and threaded opening 38 back into the engine.”);
a support tube (see Wright FIG. 1, a centertube 26) surrounding the oil outlet opening, extending up inside the oil filter canister, and supporting the filter element above the base (Examiner’s note:  Support tube (centertube 26) extends within the A perforated metallic centertube 26 having a closed upper end…extends between the end caps 22, 24 and is circumscribed by the array 20 and resists radially inward collapse of the pleats.”); and 
a seal closing the oil inlet opening (see Wright FIG. 1, a circumferentially extending O-ring seal 62) (see Wright col. 2 lines 57-59 – “A circumferentially extending O-ring seal 62 is carried by the circumferentially extending surface 60 and sealingly engages the circumferentially extending wall 58.”) (see Wright col. 3 lines 13-16 – “The spring 28 then urges the housing 12 away from the base 32, permitting whatever pressure exists within the housing to leak past the seal 62 before the housing is finally removed from the base.”);
the base having at least one retaining feature (see Wright FIG. 1, bolts (not shown), a flange 16 and a plurality of lugs 69) for locking the oil filter canister and the base to an engine adapter without tools (see Wright FIG. 1, a plurality of lugs 64 and an engine adapter 34) (see Wright col. 2 lines 12-25 – “The filter element 18 and the housing 12 comprise a filter cartridge which is mounted on a filter base generally indicated by the numeral 32.  An adapter 34 is secured to one end of the base 32 by bolts (not shown) received in registering apertures 36 in the base 32…Adapter 34 is provided with a threaded opening 38…extends from the filter mounting surface of a conventional internal combustion engine…the base 32 and adapter 34 are spun onto the aforementioned mounting stud until the gasket 40 is brought into sealing engagement with the mounting surface…”) (see Wright col. 2 lines 60-66 – bayonet lugs 64 project outwardly from the surface 60 and are separated by recesses 66…and carries radially inwardly projecting, circumferentially extending bayonet lugs 69.  The bayonet lugs 69 cooperate with the body of the collar to define a cavity 70 therebetween having a shoulder 72 which engages the flange 16.”).
Wright2 further teaches a quick change oil filter (see Wright2 FIG. 2, a fluid filter apparatus 10) including a filter element 12, a filter chamber 14, a filter housing 16, a base 24, a cover 26, an inlet passageway 32, a first outlet passageway 34, a second outlet passageway 36, and valve units 18 positioned in each of the three passageways, wherein each of the three valve units 18 further includes a controller 20, a valve 78 and a spring 80 (see Wright2 paragraph 20 – “A fluid filter apparatus 10 is arranged to filter contaminants from fluid, such as oil…as a vehicle engine…Apparatus 10 includes a filter element 12 positioned in a filter chamber 14 formed in a filter housing 16…”) (see Wright2 paragraph 21 – “…includes one or more valve units 18…Unit 18 includes a normally closed fluid flow controller 20…”) (see Wright2 paragraph 22 – “…apparatus 10 includes three such valve units 18…which are positioned in three separate passageways to control fluid flow through apparatus 10…”) (see Wright2 paragraph 23 – “Housing 16 includes a base 24 and a cover 26…”) (see Wright2 paragraph 24 – “Base 24 is formed to include an inlet passageway 32…arranged to conduct fluid from fluid source 11 to an unfiltered-fluid region 38…of filter chamber 14.”) (see Wright2 paragraph 25 – “A central portion of base 24 is formed to include a first outlet passageway 34…arranged to conduct fluid from a filtered-fluid region 40…of filter chamber 14…”) (see Wright2 paragraph 26 – “Base 24 is further formed to include a second outlet passageway 36…”) (see Wright2 paragraph 27 – “A valve unit 18 is positioned in each passageway 32, 34, 36…The valve unit 18 positioned in first outlet passageway 34 is arranged to admit fluid from filtered-fluid region 40 to first outlet passageway 34.  The valve unit 18 positioned in second outlet passageway 36 is arranged to admit fluid from unfiltered-fluid region 38 to second outlet passageway 36.”) (see Wright2 paragraph 32 – “Each fluid flow controller 20 includes a valve 78 and a spring 80…”).  Additionally, Wright2 teaches valve units 18 are closed when fluid source 11 is not in use and also teaches valve units 18 are opened when fluid flows through the inlet 74 (see Wright2 paragraph 32 – “Flow of fluid through a unit 18 causes the valve 78 to move away from the first end wall 58 to an opened position such that fluid flows through the inlet 74…”).
However, the combination does not explicitly teach a check valve closing the oil outlet opening trapping a volume of oil up to a top end of the support tube inside the oil filter canister unless there is an oil pressure of at least 3 psi inside the filter element, as recited in amended, independent claim 14, and as argued by Applicant on pages 7-8 of the Remarks section filed on 03/15/2021.
Corresponding dependent claim 15 further limits the subject matter of independent claim 14, and thus is also allowable at least for the same reasons as independent claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773